       Case 1:18-cv-00295-LY Document 102 Filed 08/16/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

COMMUNITY FINANCIAL SERVICES
ASSOCIATION OF AMERICA, LTD. et al.,
              Plaintiffs,
     v.                                    Civil Action No. 1:18-cv-295
CONSUMER FINANCIAL PROTECTION
BUREAU et al.,
              Defendants.




                      PLAINTIFFS’ RESPONSE BRIEFING
                          ON COMPLIANCE DATE


                                               MICHAEL A. CARVIN
                                                D.C. Bar No. 366784
                                                Admitted pro hac vice
                                                macarvin@jonesday.com
                                               CHRISTIAN G. VERGONIS
                                                D.C. Bar No. 483293
                                                Admitted pro hac vice
                                                cvergonis@jonesday.com
                                               JONES DAY
                                               51 Louisiana Avenue NW
                                               Washington, DC 20001
                                               Telephone: (202) 879-3939
                                               Facsimile: (202) 626-1700

                                               LAURA JANE DURFEE
                                                Texas Bar No. 24069653
                                                ldurfee@jonesday.com
                                               JONES DAY
                                               2727 North Hardwood Street
                                               Dallas, TX 75201
                                               Telephone: (214) 220-3939
                                               Facsimile: (214) 969-5100

                                               Counsel for Plaintiffs
          Case 1:18-cv-00295-LY Document 102 Filed 08/16/21 Page 2 of 8




       The 2017 Rule’s original compliance date, which has long since passed, gave lenders

twenty-one months to implement measures needed to come into compliance. As explained in

Plaintiffs’ supplemental brief, the Court’s stay paused the compliance clock, and any order lifting

the stay must restore the parties to the status quo preserved by the stay. Thus, any order should set

the compliance date at 445 days (or, at a minimum, 286 days) from the date the Court lifts the stay,

reflecting the time left for compliance when the stay was sought (or entered). If the Court were to

hold that the stay did not toll the compliance period, then it should remand to the agency for notice-

and-comment rulemaking to set a new compliance date. In all events, the Court should leave the

stay in place pending an appeal.

       Rather than address whether restoration of the status quo entails a 455-day implementation

period or a 286-day one, the Bureau simply proclaims that there is no reason to allow “more than”

a thirty-day delay between judgment and compliance with a Rule that originally “set the

compliance date to be 21 months after the Rule’s publication.” Defs. Suppl. Br. 1, 3. This new,

poorly reasoned litigation position contradicts the plain terms of this Court’s stay and the APA.

I.     LIFTING THE STAY REQUIRES RESTORATION OF THE STATUS QUO.

       In discussing how long the stay should “remain in place” following judgment, the Bureau

conceptualizes the question incorrectly. The proper inquiry is to determine the consequence of

lifting the stay. And because a stay is designed to preserve the status quo, any lifting of the stay

must, as a matter of law, restore the parties to the pre-stay status quo and provide Plaintiffs’

members with the time left for implementation that they had when they sought the stay (445 days)

or, alternatively, when the Court entered the stay (286 days). See ECF No. 99, at 1–4 (“Pls. Suppl.

Br.”); ECF No. 97, at 13–17 (“Stay Opp’n”). That reflects how stays ordinarily operate, holds the

Bureau to its bargain, and avoids making Plaintiffs’ members worse off than before the stay. See

Pls. Suppl. Br., Ex. A (D.C. Circuit order in Michigan v. EPA); R.J. Reynolds Tobacco Co. v. FDA,
           Case 1:18-cv-00295-LY Document 102 Filed 08/16/21 Page 3 of 8




823 F. Supp. 2d 36, 53 (D.D.C. 2011) (“as a consequence of” stay of implementation of rule with

fifteen-month implementation period, agency enjoined from enforcing rule “until 15 months after

a final ruling by this Court”).

       For this reason, the Bureau’s policy arguments for how long the court should keep the stay

in place are irrelevant here. The only question for the Court is whether to return the parties to the

status quo as of the date the stay was entered, or as of the date of the parties’ joint motion seeking

entry of the stay. For reasons explained in Plaintiffs’ opening supplemental brief, the equities

support the latter. See Pls. Suppl. Br. 4. Tellingly, the Bureau’s supplemental brief fails to even

address this question. In any event, the Bureau’s five justifications for a shortened compliance

period lack merit.1

       First, the Bureau says that a “30-day delay is consistent” with the APA because 5 U.S.C.

§ 553(d) requires at least thirty days before a rule may take effect. Defs. Suppl. Br. 1. But the

APA’s baseline minimum for the time needed to “adjust” to a rule (City of Arlington v. FCC, 668

F.3d 229, 245 (5th Cir. 2012)) says nothing about the appropriate compliance period here, where

the agency determined that a twenty-one month compliance period was appropriate and the Court

“postpone[d]” that compliance period “to preserve status or rights pending” judicial review. 5

U.S.C. § 705. Likewise, § 553(d)’s thirty-day requirement does not supplant the APA’s procedural

protections, and the Bureau fails to explain how it can unilaterally modify the Rule’s twenty-one-

month compliance period without undertaking another round of notice-and-comment rulemaking,

see Pls. Suppl. Br. 4–5; Stay Opp’n 17–18.

       Second, the Bureau offers no evidence for its ipse dixit assertion (Defs. Suppl. Br. 2) that



       1
          Even if the question were how long the stay should “remain in place” as an equitable
matter, the answer would be 455 days (or 286 days) for the same reasons set forth here.


                                                  2
          Case 1:18-cv-00295-LY Document 102 Filed 08/16/21 Page 4 of 8




compliance with the payments provisions will not be onerous, a position that contradicts the

Bureau’s adoption in the Rule of a twenty-one-month implementation period. See R.J. Reynolds,

823 F. Supp. 2d at 52 (rejecting agency’s “bare assertion” that regulated entities did not require

full implementation period included in statute). The Bureau similarly does not support its claim

(Defs. Suppl. Br. 3) that the twenty-one month implementation period was designed solely for the

underwriting provisions, when the 2017 Rule made no such distinction. In contrast, Plaintiffs’

members—the parties most familiar with the burdens of restructuring their businesses—have

specified the particular steps needed for implementation of the payments provisions and explained

in detail why implementation will take, at least, between six and twelve months. See Ovenden

Decl., ECF No. 84-1 (Nov. 20, 2020); see also Stay Opp’n 11–12. The Bureau fails to address

this evidence.   Nor does the Bureau address the COVID pandemic, which has rendered

implementation even more burdensome.

       Third, the assertion that Plaintiffs’ members have had time to comply, Defs. Suppl. Br. 3–

4, perversely assumes that they should have undertaken the very implementation burdens that the

stay was designed to avoid while the Court was adjudicating the merits. This bait and switch

would put Plaintiffs’ members in a far worse position now than before the stay, because

implementation on a shortened timetable is far more expensive. Ovenden Decl. ¶ 10. The

Bureau’s current position also contradicts its prior representation to the Court that the stay was

designed to free Plaintiffs’ members from the burdens of implementation, i.e., that “[a] stay … is

necessary” because “Plaintiffs’ members will need to make time-consuming and costly changes to

their business practices in order to prepare to comply with the Rule.” Jt. Mot., ECF No. 16, at 4

(emphasis added). The stay relieved Plaintiffs’ members from these implementation burdens, and

once it was entered, “no reasonable litigant could have understood that the [compliance deadline]




                                                3
          Case 1:18-cv-00295-LY Document 102 Filed 08/16/21 Page 5 of 8




remained in effect or would be enforced against it.” Univ. of Chi. Med. Ctr. v. Sebelius, 56 F.

Supp. 3d 916, 922 (N.D. Ill. 2014). And the Bureau offers no authority for its unprecedented

position that Plaintiffs’ members should have effectively conceded on the merits and voluntarily

spent millions to prepare for compliance notwithstanding the stay. Cf. Stay Opp’n 11–17.

       Fourth, the Bureau wrongly asserts that the Court “repeatedly denied” Plaintiffs’ request

to “extend [the compliance-date stay] past final resolution of this case.” Defs. Suppl. Br. 4 (citing

ECF Nos. 29, 36, 53). The Court did no such thing. Rather, once it determined that a stay was

appropriate, it merely entered the stay without preemptively setting the compliance date at a

number of “days from the date of final judgment.” Order, ECF No. 53, at 3. The Court’s deferral

of a time certain could have reflected the possibility that the stay might be lifted before (or, in the

event of an appeal, after) final judgment. Or it could have reflected the Bureau’s own

representations that it intended to “address the Rule’s August 19, 2019 compliance date.” Id. at 2.

Regardless, once the Court froze the status quo by entering a § 705 stay, Plaintiffs were entitled to

rely on the stay, and the Bureau was on notice that it would need to act if it wished to shorten the

time left on the implementation clock. After representing to the Court that it might change the

compliance period, and squandering the opportunity to do so, it cannot now secure a windfall.

       Fifth, the Bureau rewrites history and argues that “th[e] basis for the stay vanished” when

Seila Law declared that the Bureau was unconstitutionally structured. See Defs. Suppl. Br. 4. This

non-sequitur ignores that the legality of the Rule continues to be at issue, which is why this Court

previously left the stay in place after Seila Law and pending resolution of the motions for summary

judgment. Minute Entry, ECF No. 72. And even if this Court concludes that the Bureau’s

“ratification” of the payments provision was proper, the Bureau has already conceded that

“ratification does not change the amount of time companies have to come into compliance with




                                                  4
          Case 1:18-cv-00295-LY Document 102 Filed 08/16/21 Page 6 of 8




the Payment Provisions.” Defs. Summ. J. Cross Mot. & Opp’n, ECF No. 82, at 21.

II.    THE BUREAU MUST USE NOTICE-AND-COMMENT RULEMAKING IF IT
       INSISTS ON A NEW COMPLIANCE DATE.

       To the extent the stay did not toll the implementation period, the Bureau would need to

employ notice-and-comment rulemaking to set a new compliance date. See Pls. Suppl. Br. 4–5;

Stay Opp’n 17–18. It is procedurally and substantively unlawful for the Bureau to attempt to

unilaterally alter the compliance period by fiat in litigation without undertaking a new rulemaking.

       Indeed, almost all the Bureau’s late-raised policy arguments and unsupported factual

claims for a brand new compliance period relate to considerations it might have balanced if it

undertook its own rulemaking on a new compliance period for the payments provisions. Contrary

to the Bureau’s arguments, the stay did not prevent the Bureau from doing so. Indeed, the Bureau

told the Court that it intended to “address the Rule’s August 19, 2019 compliance date” while the

Rule was stayed. Order, ECF No. 53, at 2. And, during the pendency of the stay, the Bureau used

rulemaking to change the compliance date of the underwriting provisions. It also undertook other

administrative actions, including repealing the underwriting provisions and purporting to “ratify”

the payments provisions. Having failed to address the compliance period for the payments

provisions in multiple proceedings, the Bureau cannot now, for the first time in litigation, offer

unsupported assertions about the burdens of, and appropriate timeline for, compliance.

                                         CONCLUSION

       For the foregoing reasons, if the Court were to grant summary judgment for Defendants, it

should set the compliance date for the payments provisions at 445 days (or, at a minimum, 286

days) from the date the stay is lifted. Absent returning the parties to the pre-stay status quo, the

Court should remand to the agency to set a new compliance date via notice-and-comment

rulemaking. In all events, the Court should maintain the stay pending appeal.



                                                 5
         Case 1:18-cv-00295-LY Document 102 Filed 08/16/21 Page 7 of 8




Dated: August 16, 2021                           Respectfully submitted,

                                                 /s/ Laura Jane Durfee
                                                 MICHAEL A. CARVIN
                                                  D.C. Bar No. 366784
                                                  Admitted pro hac vice
                                                  macarvin@jonesday.com
                                                 CHRISTIAN G. VERGONIS
                                                  D.C. Bar No. 483293
                                                  Admitted pro hac vice
                                                  cvergonis@jonesday.com
                                                 JONES DAY
                                                 51 Louisiana Avenue NW
                                                 Washington, DC 20001
                                                 Telephone: (202) 879-3939
                                                 Facsimile: (202) 626-1700

                                                 LAURA JANE DURFEE
                                                  Texas Bar No. 24069653
                                                  ldurfee@jonesday.com
                                                 JONES DAY
                                                 2727 North Hardwood Street
                                                 Dallas, TX 75201
                                                 Telephone: (214) 220-3939
                                                 Facsimile: (214) 969-5100

                                                 Counsel for Plaintiffs




                                       6
          Case 1:18-cv-00295-LY Document 102 Filed 08/16/21 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of August 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

all counsel of record.

Dated: August 16, 2021

                                                             /s/ Laura Jane Durfee
                                                             Laura Jane Durfee
                                                             Counsel for Plaintiffs
